 



EXHIBIT 10.18

USF CORPORATION
DIRECTORS COMPENSATION
2004

                       
Annual Retainer:
    Cash     $15,000/year    
 
    •     $7,500 payable beginning of 1st Quarter    
 
    •     $7,500 payable beginning of 3rd Quarter    
 
    Stock     $20,000/year    
 
    •     $10,000 payable beginning of 1st Quarter    
 
    •     $10,000 payable beginning of 3rd Quarter    
Board Meeting Fees:
          $1,000        
 
                   
Committee Fees:
    •     $500 (If held with Board Meeting)    
 
          $1,000 (If held separate from Board Meeting)    
Chairperson Fees:
    Audit     $4,000        
 
    Compensation     $2,500        
 
    Nominating and Corporate Governance     $2,000        
 
                   
Telephonic Board or
Committee Fees:
          $750        
 
                   
Annual Option Grant:
          5,000 Shares (payable in December)    

     Directors are eligible to defer cash and stock compensation to USF’s
Deferred Compensation Program.

